     0:16-cv-03029-JMC          Date Filed 05/22/19   Entry Number 134      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

 U.S. EQUAL EMPLOYMENT                 )                C.A. No.: 0:16-cv-03029-JMC
 OPPORTUNITY COMMISSION,               )
                                       )
                Plaintiff,             )
                                       )
 v.                                    )              JOINT MOTION FOR ENTRY OF
                                       )                  CONSENT JUDGMENT
 T-N-T OF YORK COUNTY, INC.,           )
 and TM TRUCKING OF THE                )
 CAROLINAS, LLC,                       )
                                       )
                Defendants.            )
 _____________________________________ )

       Plaintiff U.S. Equal Employment Opportunity Commission (“Commission”) and

Defendants T-N-T of York County, Inc. and TM Trucking of the Carolinas, LLC (jointly and

severally, “Defendants”) respectfully move this Court to enter the Consent Judgment attached

hereto as Exhibit A.

       Defendants have executed the Consent Judgment as to the Commission’s claim in favor of

the following fourteen (14) Claimants in the collective amount of Two Hundred Thousand Dollars

and Zero Cents ($200,000.00):

           1.    Elrich Artis

           2.    William Bright

           3.    Tommy Brown

           4.    Warren Chisholm

           5.    Husani Colon

           6.    Bursha Dumas

           7.    Rodney Dunlap



                                               1
     0:16-cv-03029-JMC         Date Filed 05/22/19      Entry Number 134      Page 2 of 3




           8.     Bernard Elam

           9.     Marcus Hinton

           10.    Pride Hunt

           11.    Eric Jones

           12.    Satya Martin-Felder

           13.    Harry Mobley

           14.    Mack Thompson

        The parties expressly agree to the entry of the aforementioned Consent Judgment in the

full amount stated thereon. The parties further agree that the Commission may proceed with

collection of the Consent Judgment upon its entry, and that any of the above-identified Claimants

may proceed with collection of the amount specifically apportioned to him/her in the Consent

Judgment upon its entry. It is acknowledged by Defendants that the damages agreed to herein

constitute a debt owed to and collectible by the United States.

       Respectfully submitted this the 22nd day of May, 2019.

 WE SO MOVE:                                         WITH CONSENT OF:

 U.S. EQUAL EMPLOYMENT                               T-N-T OF YORK COUNTY, INC.,
 OPPORTUNITY COMMISSION                              and TM TRUCKING OF THE
                                                     CAROLINAS, LLC,
 KATHERINE J. CHRISTY
 Illinois Bar No. 6282803               s/ Leah B. Moody                                  .
 *Admitted Pro Hac Vice pursuant to LR LEAH B. MOODY
 83.1.06                                SC Federal Bar No.: 7468
 Trial Attorney                         235 East Main Street, Suite 115
 Charlotte District Office              P.O.B. 1015 (29731)
 Telephone: (704) 954-6464              Rock Hill, South Carolina 29730
 Email: katherine.christy@eeoc.gov      Telephone: (803) 327-4192
                                        Facsimile: (803) 329-1344
 s/ Rachael S. Steenbergh-Tideswell   . Email: Lbmatty@comporium.net
 RACHAEL S. STEENBERGH-TIDESWELL
 South Carolina Federal Bar No. 10867   s/ Joseph D. Dickey                               .
 Senior Trial Attorney                  JOSEPH D. DICKEY

                                                 2
   0:16-cv-03029-JMC       Date Filed 05/22/19    Entry Number 134     Page 3 of 3




Charlotte District Office                     SC Federal Bar No.: 11311
129 West Trade Street, Suite 400              1817 Hampton Street
Charlotte, North Carolina 28202               Columbia, SC 29201
Telephone: (704) 954-6472                     Phone: (803) 380-5575
Facsimile: (704) 954-6412                     Facsimile: (803) 380-5576
Email: rachael.steenbergh@eeoc.gov            Email: joseph@dickeylawsc.com

ATTORNEYS FOR PLAINTIFF                       ATTORNEYS FOR DEFENDANTS




                                          3
